DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 18-20, 22-26, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kolditz et al. (US 2011/0200773) in view of Sabic (SABIC® PS *25 Material Datasheet, 2007) and Supreme Petrochemical (High Impact Polystyrene .
Regarding Claims 18, 19, 22, 23, and 31, Kolditz teaches a masterbatch MB which especially preferably contains from 5-25 wt% of a component (D); 7.5-15 wt% of a component (F), and 0-77.5 wt% of a component (P) (p. 8, [0202]).  
Component (D) may be montan wax or amide wax (p. 1, [0009]).  The montan wax is selected from the group consisting of montanic acid, montanic esters, and soaps of montanic acid (p. 4, [0099]).  Montanic acid is recognized in the art as a fatty acid containing 28 carbon atoms.  Esters and soaps read on derivatives of montanic acid.  Although not recognized as such by Kolditz, the instant specification indicates that lubricants include fatty acids having 3-29 carbon atoms (specification at p. 8, lines 31-33), while fatty acid derivatives include esters and metal salts of such fatty acids (specification at p. 8, lines 24-29).  Therefore, Kolditz’s component (D) reads on a lubricant.
Alternatively, component (D) may be an amide wax (p. 1, [0009]).  Suitable amide waxes are based on fatty acids having 16-18 carbon atoms (p. 4, [0111]).  One preferred amide wax is oleic acid amide (i.e. oleamide) (p. 5, [0116]).  Although not recognized by Kolditz, the instant specification demonstrates that fatty acid amides such as oleamide read on lubricants as claimed (specification at p. 8, lines 22-27).
Component (F) is a metal salt of a fatty acid having 10-20 carbon atoms (p. 5, [0133]).  Calcium stearate and zinc stearate are used as component (F) in Kolditz’s examples (p. 11, [0260]-[0261]).  Although not described as such by Kolditz, the instant specification demonstrates that these compounds read on a lubricant as claimed (specification at p. 9, lines 11-16).
Both of Kolditz’s components (D) and (F) read on fatty acids and fatty acid derivatives.  Taken in combination, these components are included in the masterbatch in amounts of 12.5-40 wt%.  This overlaps the claimed range of 15-40 wt%.
Kolditz’s masterbatch also contains 0-77.5 wt% of a component (P) as indicated above.  Component (P) is an organic polymer.  Preferred examples of (P) include polystyrene (p. 7, [0180], [0196]).  This is comparable to the claimed styrene polymer A1.
The masterbatches formed in Kolditz’s comparative examples are described as being unfavorable or inferior because they either formed brittle granules, or no granules could be obtained (p. 11, [0268]).  It is at once apparent to one of ordinary skill in the art that Kolditz’s inventive examples are formed into granules.  This is consistent with usage of the term “masterbatch” as it would have been understood by one of ordinary skill in the art at the time of filing.  Plastics Informant teaches that the term “masterbatch” refers to a concentrated mixture of various additives which is encapsulated in a carrier resin and cut into the shape of granules (p. 2, first paragraph).  Thus, it is evident that Kolditz teaches toward masterbatch compositions in the form of granules (i.e. particles).
The masterbatch comprising (D), (F), and (P) is physically mixed in an apparatus such as an extruder or kneader ([0212]-[0214]).  Mixing preferably takes place at temperatures of 110-150°C (p. 9, [0218]).  Although not expressly stated, one of ordinary skill in the art will recognize that a cooling step must necessarily occur before the masterbatch can be granulated.  This process reads on the claimed step (a), and the masterbatch obtained from this process reads on the polymer composition P1.
The masterbatch is then physically mixed and extruded with an organic polymer (OP) (p. 9, [0205]).  This reads on the claimed step (b).  The organic polymer (OP) may be of the same class of polymers as the component (P) (p. 7, [0197]).  Preferred examples of both (P) and (OP) include polystyrene (p. 7, [0180], [0196]).  Selection of polystyrene as component (OP) reads on the claimed component A2.
Kolditz’s composition is used to form shaped articles and household products (p. 9, [0225]).  Kolditz does not teach a suitable melt flow rate (MFR) for the polystyrene (P) used to form the masterbatch.
Sabic describes the commercially available polystyrene resin PS 825 as being a high impact polystyrene offering good impact resistance, good tensile and flexural strength, and high Vicat and heat distortion temperature (p. 1, Description).  The product is suggested for use in injection molding of appliance parts, furniture, and containers (p. 1, Applications).  PS 825 has a melt flow rate of 8 g/10 min at 200°C under 5 kg load according to ASTM D 1238 (p. 1, Typical Data).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kolditz in view of Sabic to select PS 825 as component (P) to take advantage of its good impact resistance, good tensile and flexural strength, and high Vicat and heat distortion temperature.  In addition, the product is suggested for use in injection molding of appliance parts, furniture, and containers.  These are indicative of “household products” generally disclosed by Kolditz.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.
As indicated above, Kolditz teaches that the organic polymer (OP) and component (P) (equivalent to the claimed A2 and A1, respectively) are preferably of the same chemical class of polymers (p. 7, [0197]).  Kolditz’s composition is used to form shaped articles and household products (p. 9, [0225]).  The cited references do not teach an organic polymer (OP) having a melt flow rate lower than that of Sabic’s PS 825.
Supreme Petrochemical teaches that HIPS SH731 exhibits high impact strength, excellent formability, and low temperature toughness (p. 1, Characteristics).  The product is described as suitable for forming molded packaging, plates, dishes, cabinets, business machines, pens, and toys (p. 1, Applications).  One of ordinary skill in the art would recognize these as representative of shaped articles and household products.  SH731 has a MFR value of 4.5 at 200°C and 5 kg according to ASTM D1238 (p. 1, Table).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kolditz in view of Sabic as applied above, and further in view of Supreme to select SH731 as the organic polymer (OP) for the benefit of high impact strength, excellent formability, and low temperature toughness.  In addition, this product is in the same class of polymers as Sabic’s PS 825, and is suitable for use in forming various articles and household goods as suggested by Kolditz.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.
Sabic’s PS 825, equivalent to the claimed styrene polymer A1, has a MFR of 8 g/10 min.  Supreme’s SH731, equivalent to the claimed styrene polymer A2, has a MFR of 4.5 g/10 min.  Thus, modification of Kolditz in view of Sabic and Supreme results in a styrene polymer A2 having a MFR which is less than the MFR of a styrene polymer A1.
Kolditz’s components (D) and (F) fall within the scope of the claimed lubricant as it described in the instant specification.  No other lubricant additives are present in Kolditz’s composition, and no other additives are disclosed by Sabic as being present in PS 825 or by Supreme as being present in SH731.  Therefore, no lubricant selected from fatty acids and fatty acid derivatives besides Kolditz’s components (D) and (F) (equivalent to the claimed lubricant B) are included in the modified masterbatch which reads on polymer composition P1.
Modification of Kolditz in view of Sabic and Supreme reads on the method of Claims 18, 19, 22, and 23.
Further regarding Claim 31, Kolditz teaches that mixing of the masterbatch and organic polymer (OP) may be carried out at temperatures as low as 0°C (p. 9, [0217]).  One of ordinary skill in the art would reasonably expect all materials to be in the solid state for temperatures at the lower end of this range.  In the alternative, Kolditz’s examples illustrate initial mixing of the masterbatch and base polymer in a tumble mixer (see, e.g., p. 12, [0271]).  Tumble mixing is recognized in the art as taking place in the solid state.  In both cases, the mixed composition will include solid particles corresponding to the claimed P1 and A2.
Regarding Claim 19, Sabic’s PS 825 is a high impact polystyrene.  Kolditz teaches that the component (P) and organic polymer (OP) are preferably of the same chemical class of polymers (p. 7, [0197]).  When modifying Kolditz in view of Sabic, it would have been obvious one of ordinary skill in the art to select a high impact polystyrene as the organic polymer (OP) based on this suggestion. 
Regarding Claim 20, as indicated above, Sabic’s PS 825 is a high impact polystyrene.  Although not expressly stated, high impact polystyrene is recognized in the art as including polybutadiene (i.e. butadiene rubber).  See, for instance, Strobl at page 105 (describing high impact polystyrene as a mixture of polystyrene and polybutadiene); Lynwood at page 32 (describing high impact polystyrene as constituting a polystyrene backbone and grafted polybutadiene chains); and Intratec (p. 6, describing high impact polystyrene as being formed by polymerization in the presence of polybutadiene; see also p. 12).
Regarding Claim 24, Kolditz’s broader disclosure teaches embodiments which may include 5-50 wt% of component (D); 0.5-50 wt% of component (F); and 0-92.5 wt% of component (P) (p. 8, [0202]).  As indicated above, components (D) and (F) both read on the claimed lubricant (B).  Thus, Kolditz teaches toward a polymer composition P1 including at least 5.5 wt% lubricant B and up to 92.5 wt% polystyrene.  These ranges overlap the claimed ranges.
Regarding Claims 24 and 32, as indicated above, Kolditz teaches toward forming masterbatch granules.  In the context of polymer additives including masterbatches, the term “granule” refers to particles having a size of 3 mm or greater.  At diameters greater than 4 mm, particles are referred to as pellets rather than granules (p. 177-178, section 19.1.1; Table 19.1).  Thus, it is evident that the ordinary and customary meaning of the term “granule” as it would be understood by one of ordinary skill in the art in the context of polymer additives refers to particles having a size of from 3 to less than 4 mm.  This is equivalent to 3,000-4,000 m.
Regarding Claim 26, Kolditz teaches that mixing of the masterbatch and organic polymer (OP) may be carried out at temperatures as low as 0°C (p. 9, [0217]).  One of ordinary skill in the art would reasonably expect all materials to be in the solid state for temperatures at the lower end of this range.  In the alternative, Kolditz’s examples illustrate initial mixing of the masterbatch and base polymer in a tumble mixer (see, e.g., p. 12, [0271]).  Tumble mixing is recognized in the art as taking place in the solid state.
Regarding Claim 28, Kolditz’s examples illustrate the use of masterbatches in amounts of 1.5-66.7 wt%, and of base polymers in amounts of 33.3-98.5 wt% (p. 12-13, Tables E, F, G, and H).  It would have been obvious to one of ordinary skill in the art at the time of filing to use these ranges as guidelines when modifying Kolditz in view of Sabic, as they represent suitable amounts of masterbatch and base polymer which may be used to achieve the desired additive loading.  These ranges overlap the claimed ranges of 0.01-20 wt% and 80-99.99 wt%.  The remaining features of polymer composition P1, styrene polymer A1, and styrene polymer A2 are addressed in paragraphs 8-18 above.
Regarding Claim 29, Kolditz and Sabic remain as applied in paragraphs 8-18, 23, and 26 above.  Kolditz further teaches rapid homogenization of the masterbatch when mixed with the organic polymer (OP) (p. 9-10, [0226]).  In addition, Kolditz’s examples illustrate forming masterbatches by homogenizing all components on a twin screw extruder (p. 11, [0268]).
Regarding Claim 30, the cited references do not expressly disclose a content of black speck contamination.  The instant specification indicates that black speck contamination is the result of adding lubricants such as metal stearates to a polymerization reactor before or during polymerization.  Metal stearates contribute to the formation of fouling on high temperature surfaces in devolatilization sections of the plant, then slough off into the product (specification at page 2, lines 1-8).  Kolditz as described above teaches incorporating additives including metal stearates in masterbatches which are added to an already-formed base polymer.  The conditions described by the instant specification as leading to black speck contamination are not present in the cited prior art.  Therefore, there is no recognized source for black speck contamination present in the prior art.
In addition, modification of Kolditz in view of Sabic as applied above results in a composition formed from identical components using a method identical to that which is described in the instant claims.  Therefore, although not expressly stated, the product resulting from modification of Kolditz in view of Sabic will intrinsically possess the claimed level of black speck contamination.  The courts have held that “a compound and all its properties are mutually inseparable."  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claim 33, Kolditz teaches forming molded articles by injection molding (p. 9, [0215]-[0216]).

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kolditz in view of Sabic and Supreme as applied to Claims 28 and 31 above, further in view of Cleveland et al. (US 2006/0160928; cited in prior Office action).
Regarding Claims 34 and 35, Kolditz, Sabic, and Supreme remain as applied to Claims 28 and 31 above.  Kolditz’s composition may be used to form containers (p. 9, [0225]).  The cited references do not teach a method of making such containers.
Cleveland teaches a method for making thermoformed products such as containers which may comprise high impact polystyrene (Abstract).  The method involves adding a masterbatch of additives to a base thermoplastic material in an extruder.  A continuous sheet of thermoplastic material is then extruded (p. 4, [0033]).  The sheet is thermoformed to give a final shape (p. 4, [0036]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to form containers based on Kolditz’s disclosure at page 9, [0225].  It would have been further obvious to form such containers according to Cleveland’s thermoforming method.  This represents a process shown to be suitable for use in forming containers from high impact polystyrene compositions which have been modified with an additive masterbatch.  Modification of Kolditz in view of Sabic and Supreme as applied above, and further in view of Cleveland will allow one of ordinary skill in the art to form the containers disclosed by Kolditz with a reasonable expectation of success.

Response to Arguments

The Applicant’s arguments filed 19 July 2021 with respect to the previous rejection of Claims 18-20, 22-26, and 28-33 under 35 U.S.C. 103 as being unpatentable over Kolditz in view of Sabic are moot in view of the new grounds of rejection above.
Applicant's arguments with respect to the previous rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over Kolditz in view of Sabic and Supreme have been fully considered but they are not persuasive.
The Applicant argues that there is no motivation provided by any of Kolditz, Sabic, or Supreme for one of ordinary skill in the art to select both Sabic’s PS 825 and Supreme’s SH731.  
Polystyrene is a preferred polymer for use as Kolditz’s polymer (P) (p. 7, [0180], [0196]).  Sabic’s PS 825 is a commercially available polystyrene described as offering good impact resistance, good tensile and flexural strength, and high Vicat heat distortion temperature (p. 1, Description).  These favorable properties would motivate one of ordinary skill in the art to select PS 825 for use in Kolditz’s composition.  Sabic’s product is also suggested for use in injection molding of various goods generally recognized as household products (p. 1, Applications), and Kolditz’s composition is used to form shaped articles including household products (p. 9, [0225]).  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Polystyrene is also a preferred polymer for use as Kolditz’s organic polymer (OP) (p. 7, [0180], [0196]).  Supreme’s SH731 is a commercially available polystyrene described as exhibiting high impact strength, excellent formability, and low temperature toughness (p. 1, Characteristics).  These favorable properties would motivate one of ordinary skill in the art to select SH731 for use in Kolditz’s composition.  Supreme’s product is also suggested for use in injection molding of various goods generally recognized as household products (p. 1, Applications), and Kolditz’s composition is used to form shaped articles including household products (p. 9, [0225]).  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
The Applicant argues that the pure recitation of potential fields of application is not convincing since these fields may also be disclosed in the datasheets of other materials falling outside the scope of the claims.
Compositions falling outside the scope of the claimed invention may be obvious in view of prior art not cited in the grounds of rejection above.  This does not mean that compositions falling within the scope of the claims cannot be obvious over the prior art of record.  In addition, as discussed above, both Sabic and Supreme provide motivation beyond a mere recitation of potential fields of applications.  Both references list a variety of improved and favorable physical properties associated with the commercially available polystyrene resins as discussed above.
The Applicant argues that even if a person of ordinary skill in the art selected the products disclosed by Sabic and Supreme, there would be no indication to use the lower MFR polystyrene as component A2 and to use the higher MFR polystyrene as component A1.
Kolditz’s composition comprises two different polystyrene resins, described as a polymer component (P) and an organic polymer component (OP).  A person of ordinary skill in the art would have adequate motivation to select the products disclosed by Sabic and Supreme for the reasons discussed above.  There are only two possible combinations when selecting these products: PS 825 as (P) and SH371 as (OP), or SH371 as (P) and PS 825 as (OP).  Of these two possible combinations, one reads on the claimed invention.  This is sufficient to establish that the claims are prima facie obvious over the combination of Kolditz, Sabic, and Supreme.
The Applicant argues that according to the instant specification, the dispersion of the lubricant B in the at least one styrene polymer A1 can be improved when the MFR is in the given ranges.  
The improvements described in the paragraph cited in the Applicant’s remarks are not included in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant’s arguments regarding the rejection of Claims 34 and 35 under 35 U.S.C. 103 as being unpatentable over Kolditz in view of Sabic and Cleveland are moot in view of the new grounds of rejection presented above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762